DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: at page 1, under the heading “Cross-reference to Related Applications”, of the preliminary amendment of dated 5/18/2021, the continuing data needs to be updated, such as the application No. 17/066,152 is now US patent 11,365,351.  
Appropriate correction is required.
Drawings
The drawings are objected to because the printing of the Figures 1 and 2 are hazy, not clearly readable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21,23-26 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2009/0075087) in view of Moore et al (US 2019/0002705).
Xu et al disclose a composition comprises an aromatic organo silane [0029], wherein the organo silane comprises phenyltrialkoxysilane, (e.g., phenyltrimethoxysilane) [0037]; and water [0038] and aforesaid phenyltrimethoxysilane easily reads on the claimed component (a) having the Formula (I) because chemical formula of Phenyltrimethoxysilane: (Chemical Book.com)


    PNG
    media_image1.png
    275
    317
    media_image1.png
    Greyscale

Xu et al disclose that the composition may include suitable catalyst, like phosphoric acid [0042].
With regards to claims 23 and 25, Xu et al may not disclose that the organosilane comprises p-aminophenyl trimethoxysilane.
However, Moore et al disclose typical organosilane such as 3-aminopropyltriethoxysilane, 3-glycidoxy-propyltriethoxysilane, p-aminophenyl trimethoxysilane, p-aminophenyltriethoxysilane, 
allyltrimethoxysilane, allyltriethoxysilane, etc. [0037].
Both the Xu et al and Moor et al are dealing with film-forming composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Moore et al’s teaching of using p-aminophenyltrimethoxysilane as an organosilane into Xu et al’s teaching because they are functionally and structurally equivalent for the same purpose as taught by Moore et al.	
Moore et al also disclose that the composition comprises a corrosion inhibitor, for example 2-amino-5-mercapto-1,3,4-thiadiazole [0046] and aforesaid reads on the claimed “a nitrogen-containing heterocyclic ring”; and such reads on the claimed component (d) of the composition. 
Examiner noted that the aforesaid composition includes all the components as the instant invention and therefore, is capable of act as a selective etching composition.
With regards to claim 31, Xu et al disclose the composition comprises solvent [0041].
With regards to claim 32, Moore et al disclose the composition may comprises a surfactant [0069].
With regards to claim 33, Xu et al disclose the composition comprises a polymer [0038].
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2009/0075087) in view of Moore et al (US 2019/0002705) as applied to claims 21 above, and further in view of Ueda et al (US 2018/0143557).
Modified Xu et al disclose except the introduction of the specified amine into the composition.
However, Ueda et al disclose introducing a catalyst used in the sol-gel method (film-forming), wherein the catalyst comprises trimethylamine, triethylamine, or dimethylethylamine; a diamine compound such as ethylenediamine, tetramethylethylene diamine, tetramethylpropylene diamine, or tetramethylbutylene diamine [0029].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ueda et al’s teaching of introduction of the specified amine as the catalyst into modified Xu et al’s teaching for enhancing the film formation with a catalytic action as taught by Ueda et al.	

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2009/0075087) in view of Moore et al (US 2019/0002705) as applied to claim 1 above, and further in view of Mukherjee et al (US 2011/0315926).
Modified Xu et al disclose except the introduction of the specified silicon source.
However, Mukherjee et al disclose a composition for forming film like sol-gel technique, the solution comprises a silicon precursor, which is an organosilane.  In other embodiments, the organosilane is not limited to but may be at least one selected from 3-aminopropylsilane triol, 3-aminopropyltrimethoxysilane, 3-aminopropylethoxysilane, etc. [0024].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Mukherjee et al’s teaching of introducing the organosilane as silicon source into the modified Xu et al’s teaching because it would have been a simple substitution of known materials as the silicon source for the same purpose as taught by Y et al.	

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2009/0075087) in view of Cropper et al (US 2020/0056125).
Xu et al disclose a composition comprises an aromatic organo silane [0029], wherein the organo silane comprises phenyltrialkoxysilane, (e.g., phenyltrimethoxysilane) [0037]; and water [0038] and aforesaid phenyltrimethoxysilane easily reads on the claimed component (a) having the Formula (I) because chemical formula of Phenyltrimethoxysilane: (Chemical Book.com)


    PNG
    media_image1.png
    275
    317
    media_image1.png
    Greyscale

Xu et al disclose that the composition may include suitable catalyst, like phosphoric acid [0042].
 Xu et al disclose above except the introduction of a fluoride compound into the composition.
However, Cropper et al disclose a composition used to form a film using a catalytic action, wherein example of catalysts being used include, without limitation, tetrabutyl ammonium fluoride (TBAF), fluoride salts, including but not limited to potassium fluoride, 1,5-diazabicyclo[4.3.0]non-5-ene (DBN), and alkylamines [0047].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Cropper et al’s teaching of introducing fluoride compound as a catalyst into the Xu et al’s teaching for enhancing the film forming reaction as taught by Cropper et al.	
Examiner noted that the aforesaid modified composition includes all the components as the instant invention and therefore, is capable of act as a selective etching composition.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,365,351 (herein after, patent ‘351). Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in the patent ’351 encompasses the instant invention.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Kobayashi et al (US 2010/0007031) disclose a composition [0012] comprises phosphoric acid [0033]-[0034], water [0046] and a silicon-containing compound, such as triphenylsilanol [0037]-[0040].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713